SMITH, Judge.
Frank B. Smith appeals from the August 3, 1993 order of the Court of Common Pleas of Cumberland County which upheld the Department of Transportation’s (DOT) suspension of his operating privileges for failure to submit to chemical testing pursuant to Section 1547(b)(1) of the Vehicle Code, 75 Pa. C.S. § 1547(b)(1). Section 1547(b)(1) provides that “[i]f any person placed under arrest for a violation of section 3731 (relating to driving under influence of alcohol or controlled substance) is requested to submit to chemical testing and refuses to do so, the testing shall not be conducted but upon no*234tice by the police officer, the department shall suspend the operating privilege of the person for a period of 12 months.”
The issues raised on appeal are whether the trial court erred in concluding that Smith’s refusal to sign a hospital consent form for withdrawal of a blood sample, after orally consenting, constituted a refusal of chemical testing as a matter of law; and whether Smith’s conduct represents a refusal of testing when the officer failed to advise Smith as to how he could satisfy the implied consent provisions of the Vehicle Code. Smith argues that the trial court erred in sustaining the suspension of his license because Section 1547 does not require a licensee to sign a consent form and therefore his refusal to sign the form was not a refusal to submit to chemical testing.1
At the de novo hearing before the trial court, Trooper Warren Wiglesworth testified that on March 6,1993, he arrested Smith for driving under the influence of alcohol, gave Smith warnings mandated under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and the implied consent warnings, and that Smith initially agreed to take a blood test and was transported to Polyclinic Hospital. Wiglesworth further testified that the hospital admitting clerk requested Smith to sign a form authorizing the hospital to perform the blood test, Smith refused to sign the form, and the officer again warned Smith that refusal to submit to the procedure would result in a twelve-month license suspension. Smith responded that he would agree to take the test, but would not sign the form. Wiglesworth indicated to Smith that refusal to sign the consent form would be considered a refusal to take the test, Smith again refused to sign the form, and the test was not performed.
The trial court found that the form in question was a consent form which Smith refused to sign, observed that since Smith did not testify his reasons for refusing to sign the form are unknown, and because the court was not presented with a liability release form the court determined that DOT met its burden of proof. The trial court adopted the reasoning in Department of Transportation, Bureau of Driver Licensing v. Miller, 155 Pa.Commonwealth Ct. 564, 625 A.2d 755 (1993), where this Court held that a request to the licensee to sign a consent form does not represent an impermissible precondition to testing which would excuse or otherwise exonerate a licensee from his or her refusal to submit to a blood test.
This court first determined that a licensee's refusal to sign a hospital consent form constituted a refusal to consent to chemical testing under Section 1547 in Selan v. Department of Transportation, Bureau of Traffic Safety, 108 Pa. Commonwealth Ct. 36, 529 A.2d 65 (1987). In Selan, a hospital technician advised the licensee that the hospital required his signature on a consent form in order to perform the test and the licensee refused to sign. This Court sustained the license suspension based on the trial court’s finding that the form the licensee refused to sign was merely a consent form, as opposed to a waiver of liability form, and therefore the licensee’s refusal to sign the form constituted a refusal to consent to chemical testing. Because a consent form is not the kind of impermissible additional requirement which excuses a licensee’s refusal to sign, the suspension imposed upon the licensee was reinstated.
Following the well-reasoned Selan decision, this Court in Lewis v. Commonwealth, 114 Pa.Commonwealth Ct. 326, 538 A.2d 655 (1988), held that Selan controlled the outcome of the case and that where the hospital admissions clerk requested the licensee to sign a consent form, his refusal to do so was unjustified because the form did not represent an impermissible additional requirement to taking the test. Compare however Maffei v. Department of Transportation, 53 Pa.Commonwealth Ct. 182, 416 A.2d 1167 (1980), where this Court distinguished *235between a consent form and a release of liability form and decided that because a license suspension is a sanction for the refusal of chemical testing and not for the refusal of testing linked to the signing of a release, a waiver of liability form represents an impermissible additional requirement to Section 1547 which may not be sanctioned by the Court. Consequently, a refusal to sign a release of liability form does not constitute a refusal to submit to chemical testing and a license suspension may not be imposed on this basis.
In Miller, the licensee was requested to sign a consent form that also contained provisions for waiver of liability. The licensee objected to the liability provisions which the hospital admissions clerk crossed off the form. The licensee then stated that he would sign the form only if the hospital agreed to accept liability should he contract AIDS or hepatitis and if the director of the hospital initialled the form. The licensee’s demands were not met and the blood test was not completed. This Court affirmed the trial court’s conclusion that the licensee’s refusal to sign the form constituted a refusal to submit to the test. Citing Selan and Lewis as controlling, this Court stated that once the admissions clerk eliminated the liability provisions, the licensee was faced solely with a consent form which is not the type of improper additional requirement linked to testing found objectionable in Maffei
On the other hand, Smith argues that Conrad v. Department of Transportation, 142 Pa.Commonwealth Ct. 642, 598 A.2d 386 (1991), controls the outcome of his case.2 In Conrad, the licensee orally agreed to take the test but refused to sign a consent form for the procedure. After a lengthy analysis and discussion of divergent decisions in this area of the law and of the “linkage test,” the Court reversed DOT’s suspension of Conrad’s license stating in relevant part:3
Thus, our decisions in this area can be characterized as those based on § 1547 which recognize linkage as the critical factor in determining whether a licensee has refused testing, and those which ignore the Code and instead consider the form of the procedure presented and/or whether the licensee assented to testing. As is clear from the above review of our post-Varos decisions, such apparent inconsistencies in our reasoning have created confusion and have made it difficult to reconcile our case law in this area.
To summarize, our early decisions in Maffei Sickman and Varos,[4] provide a solid foundation for consistency and predictability in deciding refusal cases involving pre-test procedures. These three decisions, and some of our more recent ones, are properly based on the fact that § 1547 requires nothing more than that a licensee assent to testing. Where á pre-test procedure was linked to testing, we held that the licensee did not refuse testing, regardless of his or her actual response. Where testing was not linked to an extraneous procedure, our decisions turned on the licensee’s assent to, or refusal of testing. (Footnotes omitted from original.)
Id. at 653-654, 598 A.2d at 342-343.
Section 1547 explicitly requires that a licensee consent to chemical testing; it does not specifically distinguish between an oral *236or written consent or state any preference for one form of consent over the other. Parenthetically, DOT notes in its brief and at oral argument that the consent form is required by the hospital and not DOT and merely acknowledges the driver’s consent to the withdrawal of blood. Nonetheless, the rule is well established that “anything substantially less than an unqualified, unequivocal assent constitutes a refusal under § 1547.” Department of Transportation, Bureau of Traffic Safety v. Mumma, 79 Pa.Commonwealth Ct. 108, 111, 468 A.2d 891, 892 (1988).
To this end, the Court holds that Miller properly reaffirmed the principles enunciated in Selan and Lewis and, by this decision, firmly upholds the ruling that a request for a licensee to sign a hospital consent form is not the kind of improper or impermissible precondition to chemical testing which excuses the licensee’s refusal to submit to a blood test. Because of the apparent conflict between Conrad and the clear pronouncements in Miller, Lewis and Selan, the Court therefore overrules Conrad which totally excludes as a permissible precondition to testing the presentation of a consent form to a licensee for signature. The holding in Renwick, which relies upon the Conrad linkage analysis, is overruled as well.
Another consideration in arriving at today’s decision is the objective to be served by the implied consent law. The law is designed to protect the public by providing an effective means of denying intoxicated motorists the privilege of using the highways, Kostyk v. Department of Transportation, 131 Pa.Commonwealth Ct. 455, 570 A.2d 644 (1990); and to hold that a motorist can avoid license suspension simply by refusing to authorize in writing what the licensee has already orally consented to would frustrate the overall purpose of the law to protect the public from impaired motorists.
In order to sustain a license suspension pursuant to Section 1547(b), DOT must prove that the driver (1) was arrested for driving under the influence of alcohol; (2) was asked to submit to a chemical test; (3) refused to do so; and (4) was specifically warned that a refusal would result in a license suspension. Department of Transportation, Bureau of Driver Licensing v. Walsh, 146 Pa.Commonwealth Ct. 461, 606 A.2d 583 (1992). Whether conduct found by the trial court constitutes a refusal is a question of law. Department of Transportation, Bureau of Driver Licensing v. Kilrain, 140 Pa.Commonwealth Ct. 484, 593 A.2d 932, appeal denied, 529 Pa. 625, 600 A.2d 541 (1991). Because the consent form presented to Licensee in the ease sub judice imposed no impermissible precondition to chemical testing, his refusal to sign the form constituted a refusal of testing as a matter of law. Thus the trial court did not err in applying Miller because this Court has reaffirmed its holding and the earlier rulings in Selan and Lewis.5

ORDER

AND NOW, this 23rd day of February, 1995, the order of the Court of Common Pleas of Cumberland County is affirmed.

. This Court’s scope of review in a driver’s license suspension case is limited to determining whether the findings of fact of the trial court are supported by competent evidence and whether the trial court committed an error of law or an abuse of discretion in reaching its decision. Department of Transportation, Bureau of Traffic Safety v. O'Connell, 521 Pa. 242, 555 A.2d 873 (1989).


. Smith also relies on language in this Court’s decision in McNulty v. Department of Transportation, Bureau of Driver Licensing, 157 Pa.Commonwealth Ct. 260, 629 A.2d 278 (1993), to support his argument. The facts in McNulty are distinguishable because the trial court found that the licensee’s refusal to consent to chemical testing was based on his insistence that he read the implied consent provisions set forth in Section 3731 of the Vehicle Code before consenting to the test. The court's decision was not based upon the licensee’s refusal to sign the consent form.


. Another recent decision by this Court, Renwick v. Department of Transportation, Bureau of Driver Licensing, 166 Pa.Commonwealth Ct. 543, 646 A.2d 729 (1994), followed the Conrad linkage test analysis and reversed a license suspension where the licensee refused to sign the implied consent form presented to her by the arresting officer.


4.See Maffei v. Department of Transportation, 53 Pa.Commonwealth Ct. 182, 416 A.2d 1167 (1980); Sickman v. Commonwealth, 79 Pa.Commonwealth Ct. 173, 468 A.2d 909 (1983); and Department of Transportation, Department of Driver Licensing v. Varos, 102 Pa.Commonwealth Ct. 379, 518 A.2d 343 (1986), appeal discontinued (No. 62 W.D. 1987, September 16, 1987).


. Smith’s remaining argument has no merit as the Court has repeatedly ruled, and again holds here, that a consent form is not an improper additional requirement to Section 1547. Miller; Lewis; Selan. As a corollary, Smith was not entitled to advice as to how he could satisfy the requirements of the implied consent law in view of his refusal to sign the consent form.